Citation Nr: 1633324	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2012 VA examination report indicates that the Veteran worked at a brewery for 20 years after service and he was required to take yearly hearing tests at work.  Only one such hearing test report is of record.  See the May 2012 hearing test record.  Because these records are relevant to the issues on appeal, a remand is required to obtain these records.

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  The AOJ should make reasonable efforts to obtain the records in question.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the proper authorization from the Veteran, request any results of hearing tests conducted by the Veteran's post-service employer at the brewery and associate them with the claims file.  Any negative response must be fully documented in the claims file.

2.  Readjudicate the claims that are the subject of this appeal.  If the claims remain denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



